Citation Nr: 1325938	
Decision Date: 08/15/13    Archive Date: 08/26/13

DOCKET NO.  11-29 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for lumbar spondylolisthesis status post posterior lumbar decompression and fusion.

2.  Entitlement to an initial compensable rating for scar, status post posterior lumbar decompression and fusion.


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2001 to July 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in February 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for lumbar spondylolisthesis and scar, status post posterior lumbar decompression and fusion, and assigned initial ratings of 20 and 0 percent, respectively.

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are potentially relevant to the issue on appeal.  Thus, any future consideration of this appellant's case should take into account the existence of this electronic record. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his lumbar spondylolisthesis and scar symptoms are more severe than the currently assigned ratings and that he is entitled to higher initial ratings.  Further, he contends that his symptoms have worsened since his last VA examination in August 2010.  Specifically, in his notice of disagreement and substantive appeal he states that his lumbar range of motion is more restricted due to pain, affecting his activities of daily living, and his scar is tender and painful for days at a time.

When a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Moreover, the Veteran's service-connected disabilities were most recently assessed three years ago during the August 2010 VA examination.  The Board finds a new examination is necessary to ascertain the current severity of the Veteran's service-connected lumbar spondylolisthesis and scar, status post posterior lumbar decompression and fusion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Additionally, the most recent treatment records in the claims file are dated April 7, 2010.  Thus, the Veteran should be provided an opportunity to identify any VA or private providers who have treated his lumbar spondylolisthesis and/or scar since April 7, 2010.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify any VA or private providers who treated his lumbar spondylolisthesis and/or scar after April 7, 2010.  After securing any necessary authorizations, request any identified outstanding records.  If any records are not available, the Veteran should be notified of such.

2.  After the above has been accomplished to the extent possible, schedule the Veteran for an appropriate VA examination to determine the severity of his lumbar spondylolisthesis and scar, status post posterior lumbar decompression and fusion.  The examiner should be provided with the Veteran's entire claims file (both the paper file and any electronic portion of the file) for review in conjunction with the examination, and should note such review in his or her report.  All necessary tests should be performed and the results reported.

3.  Then, readjudicate the Veteran's claims.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


